Day, Cir. J.
i. intoxicatíiceus^to^seii trapt “abrogauon of. — I. The question involved in this case is whether the adoption of the ordinance, prohibiting the sale °*' a^e> w™e and beer, abrogated thé license issued pursuant to an ordinance authorizing the issuance °f which was in force when the license Was granted. In Adams v. Hackett, 23 N. H., (7 Fost.,) 289, it was held that, under a license to sell intoxicating liquors for a specified time, rights are acquired which cannot be taken away by a repeal of the statute under which the license was issued. But the very decided weight of authority holds that licenses to sell liquors are not contracts between the state and the person licensed, giving the latter vested rights, and partaking of the nature of contracts, but are merely temporary permits to do what otherwise would be an offense, issued in the exercise of police powers, and subject to the direction of govenment, which may revoke them as it deems fit. See Metropolitan Board of Excise v. Barrie, *67434 N. Y., 657; Colder s. Kurby, 5 Gray, 597; Commonwealth v. Brennon, 103 Mass., 70.
Tbe appellee contends, however, that, conceding this power to the state in virtue of its sovereignty, it cannot be exercised by a munitiipal corporation. But upon all rightful subjects of legislation, a municipal corporation exercises a portion of the sovereignty delegated to it by the state. In our opinion, the court erred in holding that the defendant was not guilty of a violation of the -ordinance. Whether the defendant in a proper proceeding would be entitled to have refunded to him a portion of the license paid, is a question which the record in this case does not present.
2. APPEAL : by city or town m prosunde? oralnance: costs. II. The plaintiff asks a reversal of the cause with the usual costs. This proceeding is in the nature of ... . ° _ a criminal prosecution. City of Ottumwa v. Schaub, 52 Iowa, 515; State v. Vail, 57 Id., 103. Upon an appeal by the state, all that we are authorized to do is to give an authoritative exposition of the law. . Code, § 4539. State v. Keeler, 28 Iowa, 551; State v. Kinney, 44 Id., 444; State v. Vail, 57 Id., 103. The plaintiff will pay the costs.
Reversed.